DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Or Bach et al (US Patent No. 8,803,206) in view of Kim (US Publication No. 2017/0303431).
	Regarding claims 1 and 8, Or Bach discloses a 3D semiconductor device, the device comprising: a first level Fig 30C, 3020; and a second level Fig 30C, 3022, wherein said first level comprises single crystal silicon (Column 10, lines 23-47) and a plurality of logic circuits (Column 36, 15-35, 60-67), wherein said second level is disposed above said first level and comprises a plurality of arrays of memory cells or  plurality of RF circuits (Column 36,1-21 and 62-67), wherein said single crystal silicon comprises an area Fig 30C. Although the embodiment in Fig 30 doesn’t described the arrangement of the transistors in the single crystal silicon, the embodiment in Fig 1-4 discloses a 3D semiconductor device, the device comprising: a first level Fig 1, 0104/0110/0112/0106/0114/0108; and a second level Fig 1, 0116/0130/0132/0134/0136/0138, wherein said first level comprises single crystal silicon and a plurality of logic circuits ¶0039, 0041-0043, wherein said plurality of logic circuits each comprise first transistors¶0039, 0041-0043, wherein said first transistors each comprise a transistor channel, said transistor channel comprises a portion of said single crystal silicon¶0039, 0041-0043. It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify Fig 30 and incorporate the arrangement of Fig 1-4 as an alternative arrangement.
 Or Bach discloses all the limitations except for the size of the single crystal silicon.
Whereas Kim discloses a semiconductor device wherein a first level comprises single crystal silicon and wherein said single crystal silicon comprises an area and wherein said area is greater than 1,000 mm2 ¶0021 and 0035 Fig 6. Or Bach and Kim are analogous art because they are directed to semiconductor devices having fluid cooling and one of ordinary skill in the art would have had a reasonable expectation of success to modify Or Bach because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the area of the first level and incorporate the teachings of Kim since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1995). 
	Regarding claims 2 and 9, Kim discloses wherein said single crystal silicon comprises channels adapted for fluid cooling ¶0022 and 0028 Fig 1 and 6. 
 30C (Column 36, lines 1-21 and 62-67).
Regarding claims  5 and 12,  Or Bach discloses further comprising: a thermal isolation layer disposed between said first level and said second level, wherein said thermal isolation layer provides a greater than 20 0C differential temperature between said first level and said second level during nominal operation of said device (Column 14, lines 7-25 and Column 19, lines 35-63).
Regarding claim 6, Or Bach discloses wherein said memory cells comprise Dynamic Random Access Memory ("DRAM") cells (Column 36, lines 25-35).
Regarding claim 7, Or Bach discloses wherein said memory cells comprise non-volatile memory cells (Column 36, lines 25-35 and Column 127, lines 4-15).
Regarding claim 13, Or Bach discloses wherein said device comprises a plurality of transmission lines (Column 54, line 12-Column 54, line 67).
Regarding claim 14, Or Bach discloses, wherein said device comprises at least one antenna designed for wireless communication (Column 37, lines 1-21).
Regarding claim 15, Or Bach discloses a 3D semiconductor device, the device comprising: a first level Fig 30C, 3020; and a second level Fig 30C, 3022, wherein said first level comprises single crystal silicon (Column 10, lines 23-47) and a plurality of logic circuits (Column 36, 15-35, 60-67), wherein said second level is disposed above said first level and comprises a plurality of transistors (Column 36,1-21 and 62-67), wherein said single crystal silicon comprises an area Fig 30C. Although the embodiment in Fig 30 doesn’t described the arrangement of the transistors in the single Fig 1-4 discloses a 3D semiconductor device, the device comprising: a first level Fig 1, 0104/0110/0112/0106/0114/0108; and a second level Fig 1, 0116/0130/0132/0134/0136/0138, wherein said first level comprises single crystal silicon and a plurality of logic circuits ¶0039, 0041-0043, wherein said plurality of logic circuits each comprise first transistors¶0039, 0041-0043, wherein said first transistors each comprise a transistor channel, said transistor channel comprises a portion of said single crystal silicon¶0039, 0041-0043. It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify Fig 30 and incorporate the arrangement of Fig 1-4 as an alternative arrangement. Or Bach discloses all the limitations except for the size of the single crystal silicon.
Whereas Kim discloses a semiconductor device wherein a first level comprises single crystal silicon and comprises channels adapted for fluid cooling ¶0022 and 0028 Fig 1 and 6; wherein said single crystal silicon comprises an area and wherein said area is greater than 1,000 mm2 ¶0021 and 0035 Fig 6. Or Bach and Kim are analogous art because they are directed to semiconductor devices having fluid cooling and one of ordinary skill in the art would have had a reasonable expectation of success to modify Or Bach because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the area of the first level and incorporate the teachings of Kim since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1995).
 Fig 30C (Column 36, lines 1-21 and 62-67).
Regarding claim 18,  Or Bach discloses further comprising: a thermal isolation layer disposed between said first level and said second level, wherein said thermal isolation layer provides a greater than 20 0C differential temperature between said first level and said second level during nominal operation of said device (Column 14, lines 7-25 and Column 19, lines 35-63).
Regarding claim 19, Or Bach discloses wherein said memory cells comprise Dynamic Random Access Memory ("DRAM") cells (Column 36, lines 25-35).
Regarding claim 20, Or Bach discloses wherein said memory cells comprise non-volatile memory cells (Column 36, lines 25-35 and Column 127, lines 4-15).

Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Or Bach et al (US Patent No. 8,803,206) in view of Kim (US Publication No. 2017/0303431) and in further view of Chang et al (US Publication No.2020/0020635).
Regarding claims 4, 11 and 17, Or Bach and Kim discloses all the limitations but silent on the bonding. Whereas Chang discloses a 3D device wherein said first level is bonded to said second level with hybrid bonding ¶0013, 0016, 0016, 0020, 0025. Or Bach, Kim and Chang are analogous art because they are directed to staked devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Or Bach because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date .
Response to Arguments
Applicant's arguments filed 2/6/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With regards to claims 1, 8 and 15, Kim is relied on to teach the dimensions and the cooling feature incorporated in the single crystal silicon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chainer (US Publication No. 2017/0186728)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811